 
Exhibit 10.38
 
 
FORBEARANCE AGREEMENT
 
 
This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of May 20,
2020, by and between Exactus, Inc., a Nevada corporation, (the “Company”), and
3i, LP, a Delaware limited partnership, (“Holder”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in that certain Securities Purchase Agreement, dated as of November 27,
2019, by and between the Company and Holder.
 
RECITALS
 
A. The Company issued to Holder that certain 8% Senior Secured Convertible
Promissory Note, in the original principal amount of $833,333.33, dated November
27, 2019 (the “Note”).
 
B.  The Company is currently in arrears in payments required under the Note,
having paid $50,000 of the required $110,000 payment due February 25, 2020, and
having paid $0 of the payments due April 1, 2020 and May 1, 2020. Such failures
to make the payments required under the Note each constitute an Event of Default
(the “Specified Defaults”) under the Transaction Documents.
 
C. As a result of the Specified Defaults, the indebtedness evidenced by the
Transaction Documents is due and payable immediately, and Holder has the right,
among other things, pursuant to the terms of the Transaction Documents and
applicable law, to collect the indebtedness due to Holder under the Note.
 
D. The Company has requested that during the Forbearance Period (as hereinafter
defined), Holder forbear from exercising its rights and remedies against
Company with respect to the Specified Defaults, notwithstanding the existence of
the Specified Defaults.
 
E. Subject to the terms and conditions set forth herein, and without prejudice
to anything contained in Section 2(b) below, Holder has agreed to forbear from
exercising any default-related rights and remedies against the Company for a
limited period of time in accordance with this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1. Confirmation of Principal and Specified Defaults.
 
(a) The Company acknowledges and agrees that as of the close of business on May
15, 2020, the aggregate principal balance of the outstanding amount under the
Note (the “Principal”) was not less than $791,245.79. The foregoing amount does
not include interest, fees, expenses and other amounts which are chargeable or
otherwise reimbursable under the Transaction Documents (together with the
Principal, the “Obligations”).
 
(b) The Company acknowledges and agrees that ((i) the Specified Defaults
constitute an Event of Default and that there are no disputes as to the
occurrence and continued existence of the Specified Defaults; (ii) the Specified
Defaults are not curable; (iii) Holder has the right to payment of the
Obligations, to immediately enforce its right to payment of the Obligations, to
immediately enforce its security interests in the collateral securing the Note,
and to exercise all other rights, powers and remedies provided to Holder under
the Transaction Documents; and (iii) the Company has no defenses, offsets and/or
counterclaims against Holder and/or its agents in connection with the Note or
against the enforcement of the Note.
 
 
 

 
 
SECTION 2. Forbearance.
 
(a) Effective as of the date hereof, Holder agrees that until the expiration or
termination of the Forbearance Period (as hereinafter defined), it will
temporarily forbear from exercising any Default-related rights and remedies
against the Company, in each case solely with respect to the Specified Defaults;
provided, however, that:
 
(i) except as otherwise expressly provided herein, the Specified Defaults shall
each continue to constitute an actionable Event of Default for the purpose of
triggering all limitations, restrictions or prohibitions on certain actions that
may be taken or omitted or otherwise acquiesced to by or on behalf of Company
pursuant to the Transaction Documents, including, without limitation, any
limitations, restrictions or prohibitions with respect to any distribution,
advance or other payment directly or indirectly from or for the benefit of
Company to any direct or indirect owner of an equity interest in Company; and
any actions or inactions taken or omitted or otherwise acquiesced to by or on
behalf of Company in violation of such provisions, in each case while any
Default or Event of Default (including the Specified Defaults) exists, will
constitute additional Events of Default under the Transaction Documents, as well
as a Forbearance Default (as hereinafter defined) under this Agreement; and
 
(ii) default and/or other notices and correspondence to Company may be delivered
in accordance with the terms of this Agreement.
 
                        (b) As used herein, the term “Forbearance Period” shall
mean the period beginning on the date hereof and ending on the earliest to occur
of: (i) the date on which Holder delivers to the Company a written notice
terminating the Forbearance Period, which notice may be delivered at any time
upon or after the occurrence of any Forbearance Default (as hereinafter
defined), and (ii) the date the Company repudiates or asserts any defense to any
Obligation or other liability under or in respect of this Agreement or the
Transaction Documents or applicable law, or makes or pursues any claim or cause
of action against Holder; (the occurrence of any of the foregoing clauses (i)
and (ii), a “Termination Event”). As used herein, the term “Forbearance Default”
shall mean the occurrence of any Default or Event of Default other than the
Specified Defaults or the failure of Company to timely comply with any material
term, condition, or covenant set forth in this Agreement. Any Forbearance
Default will not be effective until five (5) Business Days after receipt by
Company of written notice from Holder of such Forbearance Default. Any effective
Forbearance Default shall constitute an immediate Event of Default under the
Transaction Documents.
 
                       (c) Upon the occurrence of a Termination Event, the
agreement of Holder hereunder to forbear from exercising any default-related
rights and remedies shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which the Company
waives. The Company agrees that Holder may at any time thereafter proceed to
exercise any and all of its rights and remedies under any or all of the
Transaction Document and/or applicable law, including, without limitation, its
rights and remedies with respect to any of the Specified Defaults that are
continuing at such time.
 
                 (d) Any agreement to extend the Forbearance Period, if any,
must be set forth in writing and signed by a duly authorized signatory of
Holder, and the Company acknowledges that Holder has not made any assurances
concerning any possibility of an extension of the Forbearance Period.
 
 
 
 
 

 
 
SECTION 3. Transaction Documents.
 
(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Transaction Documents, and all
rights of Holder and all of the Obligations, shall remain in full force and
effect.
 
(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) create any
obligation to defer any enforcement action after the occurrence and continuance
of any Default or Event of Default (including, without limitation, any
Forbearance Default), (ii) constitute a consent or waiver of any past, present
or future violations of any provisions of the Transaction Documents, or
(iii) amend, modify or operate as a waiver of any provision of the Transaction
Documents or any right, power or remedy of Holder. Except as expressly set forth
herein, Holder reserves all of its respective rights, powers, and remedies under
the Agreement, the Transaction Documents and applicable law.
 
(c) From and after the Forbearance Effective Date, the term “Transaction
Documents” in the Transaction Documents shall include, without limitation, this
Agreement and any agreements, instruments and other documents executed and/or
delivered in connection herewith.
 
(d) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Transaction Documents or any
obligations arising thereunder.
 
SECTION 4. Additional Covenants.
 
(a) The Company shall issue to Holder 500,000 shares of its common stock
pursuant to Rule 506 under Regulation D on or prior to May 22, 2020.
 
(b) Unless or until a Forbearance Default occurs, interest under the Note shall
continue to accrue at the non-default rate of 8% per annum as stated therein.
 
(c) Unless or until a Forbearance Default occurs or as otherwise specified in
the Note, the Fixed Conversion Price under the note shall remain at $0.50.
 
(d) Unless or until a Forbearance Default occurs, the Company shall be permitted
to issue shares of Common Stock or options to employees, officers, directors.
consultants, advisors or contractors of the Company during the period commencing
on the Original Issuance Date and ending on the date on which no Notes are
outstanding, in an amount not to exceed ten (10%) percent of the number of
issued and outstanding shares of Common Stock of the Company.
 
(e)    The Company shall pay Holder $60,000 in cash on or before July 1, 2020.
Additional monthly payments required under the Amortization Schedule shall
continue to be due on or before the first day of each calendar month thereafter,
commencing with the $110,000 payment originally due April 1, 2020 now being due
on or before August 1, 2020, and the subsequent monthly payments listed on the
Amortization Schedule to be paid monthly in the sequence listed. Interest shall
continue to accrue on the principal balance of the Note at the rate(s) stated
therein, with all additional accrued interest resulting from this extension of
payment deadlines to be paid as part of the last monthly payment. For the
avoidance of doubt, payments that are in arrears from February, April and May
can be paid in whole or in part at any time at the sole election of the Holder
in shares of Common Stock at the Amortization Conversion Price.
 
 
 

 
 
SECTION 5. Construction.
 
The Company and Holder have participated jointly in the negotiating and drafting
of this Agreement and agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
 
SECTION 6. Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.
 
SECTION 7. Governing Law.
 
The law of the State of New York shall govern all matters arising out of, in
connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.
 
SECTION 8. Severability.
 
The invalidity, illegality, or unenforceability of any provision in or
obligation under this Agreement in any jurisdiction shall not affect or impair
the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction. If feasible, any such offending provision shall be deemed modified
to be within the limits of enforceability or validity; however, if the offending
provision cannot be so modified, it shall be stricken and all other provisions
of this Agreement in all other respects shall remain valid and enforceable.
 
SECTION 9. Final Agreement.
 
This Agreement, the Transaction Documents, and the other written agreements,
instruments, and documents entered into in connection therewith set forth in
full the terms of agreement between the parties hereto and thereto and are
intended as the full, complete, and exclusive contracts governing the
relationship between such parties, superseding all other discussions, promises,
representations, warranties, agreements, and understandings between the parties
with respect thereto. Holder’s exercise or failure to exercise any rights or
remedies in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances. No
course of dealing between Holder, on one hand, and the Company, on the other
hand, is established by virtue of the Company’s non-compliance therewith. The
Company understands that Holder’s failure to insist on strict performance as of
such date shall not be interposed as a defense to Holder’s exercise of its legal
rights, nor shall it constitute a waiver of any thereof.
 
 
[Signature Page Follows]
 
 
 

 
 
 
 
            
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
COMPANY:
 
EXACTUS, INC., as Company
 
 
By: /s/ Emiliano Aloi
Name: Emiliano Aloi
Title: Interim Chief Executive Officer
 
 


HOLDER:
 
3i, LP, as Holder
 
 
By: /s/ Maier Tarlow
Name: Maier Tarlow

Title: General Partner


 
 
 
 
 
